PER CURIAM.
Stephen Allen Scott has filed with this Court his petition stating that he is dissatisfied with the recommendations of the Florida Board of Bar Examiners concerning his character and fitness and this Court has interviewed and heard such candidate. It is, thereupon,
Ordered that the application of the said Stephen Allen Scott, together with the files, be and the same are hereby referred to the Florida Board of Bar Examiners with directions that said Board conduct an investigation and inquiry into and determine the character, fitness and general qualifications at this time for admission to The Florida Bar by the said Scott, such investigation to be concerned primarily with the rehabilitation of Scott since the date of the specifications.
The Florida Board of Bar Examiners shall report to this Court the results of such investigation and its recommendations with respect to said application as early as practicable, with particular reference to the rehabilitation of the applicant.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.